Citation Nr: 9935037	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  98-18 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from August 1962 to March 1966 
and from May 1973 to August 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran requested and was 
scheduled to appear before a Member of the Board at a 
videoconference hearing on October 28, 1999.  The veteran did 
not report for this hearing.


REMAND

The veteran claims that he is individually unemployable 
because of his service connected disabilities.  Service 
connection is in effect for a total right knee replacement, 
rated as 40 percent disabling; total left knee replacement, 
rated as 30 percent disabling; maxillary sinusitis, rated as 
10 percent disabling; and gunshot wound scar of the neck 
rated as noncompensable.  The combined schedular evaluation 
is 70 percent.  He therefore meets the schedular requirements 
of 38 C.F.R. § 4.16(a) (1999), rendering the claim well 
grounded.  The record shows that he completed college, and 
last worked on a full- time basis in 1986 as a bus- driver.  
Further information on his work history, education and 
training can be found in a resume in the claims file that he 
apparently completed in 1988.

As part of its duty to assist the veteran, the Board requires 
medical opinion on the question of whether he is precluded 
from full time employment by reason of his service connected 
disabilities alone.  Before this opinion is rendered, 
additional relevant evidence should be obtained and 
associated with the claims file.

Accordingly, the case is REMANDED for the following

1.  The veteran's complete VR&E folder 
should be obtained and associated with 
the claims file.

2.  The RO should take the necessary 
steps to obtain all current treatment 
records, particularly records of 
treatment for the knees.

3.  The veteran should be scheduled for 
VA examination by an orthopedic 
specialist to obtain information on the 
current status of the knee disabilities 
and for opinion as to his ability to 
work.  The claims file should be made 
available to the examiner.  Following 
examination, the examiner should answer 
the following question:  Is it at least 
as likely as not that the service 
connected disabilities, of themselves, 
preclude the veteran from substantially 
gainful employment of a relatively 
sedentary nature consistent with his 
education and work experience?  The 
rationale for the opinion is requested.  
It should be emphasized that the 
veteran's age should not be considered.  
Notification for the examination should 
comply with the requirements of 38 C.F.R. 
§ 3.655 (199)

4.  When this development is completed, 
the RO should readjudicate the claim.  If 
he benefit sought is not granted, the 
case should be returned to the Board 
after completion of the usual 
adjudication procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).




 

